DETAILED ACTION
Representative Figures

    PNG
    media_image1.png
    660
    441
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    537
    333
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    534
    337
    media_image3.png
    Greyscale

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-13, drawn to a REGENERATIVE MEDIA FILTER VESSEL, classified in class B01D, subclass 24/16.
II.	Claims 14-15, drawn to a METHOD OF FILTERING WATER classified in class C02F, subclass 1/004.

    PNG
    media_image4.png
    515
    544
    media_image4.png
    Greyscale

Election of Species
This application contains claims and/or disclosure directed to the following patentably distinct, mutually exclusive species:
Species
Corresponding Drawing Figure
1
2
2
3


Applicant’s election without traverse is acknowledged:


    PNG
    media_image5.png
    207
    812
    media_image5.png
    Greyscale

Oath/Declaration
It is noted that an Oath for Sean J. Curley has not yet been received. See communication of August 5, 2021.
Claim Rejections - 35 USC § 102
Claims 1-13 are rejected under 35 U.S.C. 102(A1/2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over NEHLEN III (US 10,406,458).
NEHLEN discloses a regenerative filter that includes a filter housing having inlet and outlet zones; a fluid path provided between the inlet and outlet zones; a plurality of filter elements including helical members 85, each filter element having an outer surface filter media applied thereto and functioning to filter particulate or contaminants from the fluid path; and a tube sheet that is supported across the filter housing, that is disposed just before the outlet zone and that provides the support for the plurality of filter elements. The plurality of filter elements are disposed in an array and includes bridging members or elements that connect between adjacent filter elements, and that forms with the filter elements, a closed interstitial space between adjacent filter elements for liquid flow; a nanoscale barrier on interior surfaces, including that of the regenerative media itself, providing a mechanism to disrupt the cell wall of microscopic viruses and organisms.

    PNG
    media_image6.png
    621
    529
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    768
    517
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    767
    522
    media_image8.png
    Greyscale

Claim Rejections - 35 USC § 112
Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear what Applicants intend by the recitation, “configured,” as it used in the claims.  It is unclear what specific structure this language is intended to define. This language is not seen to comport with the requirement that the claims particularly point out and distinctly claim the subject matter which Applicant regards as his invention. Absent a clear recitation of the nature of configuration and the structure attendant therewith, these claims are indefinite. The metes and bounds of patent protection sought are not clearly ascertainable. Additionally, the claim is not seen to put potential infringers on clear notice as to what constitutes infringement. For these reasons, the claims are seen to be vague and indefinite.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner, Robert James Popovics whose telephone number is (571) 272-1164.  The examiner can normally be reached from 10:00 AM - 6:00 PM. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT J POPOVICS/           Primary Examiner
Art Unit 1776